Title: Memorandoms—March 21st. [1763]
From: Washington, George
To: 




21. Grafted 40 Cherrys—viz.

12 Bullock Hearts (a large black May Cherry)
   18 Very fine early May Cherry
   10 Cornation—Cherry—& planted them as followeth—the Bullock Hearts in the first Row next the Quarter beginning at the furthest part thereof & ending at a stick.
   The early may next to them in the same Row & ending at another stick.
   The Cornation finishing the said Row.

Grafted 12 Magnum Bonum Plums beginning at the further part of the Second Row.
Planted 4 Nuts of the Mediterranean Pine in the Pen where the Chesnut grows—sticks by each.
Note the Cherrys & Plums came from Collo. Mason’s—Nuts from Mr. Gr[een].
Set out 55 cuttings of the Madeira Grape—viz.—31 in finishing the 2d. row where the Plums are and 24 in the next beginning at the hither end—these from Mr. Greens.


   
   grafted 40 cherrys: All the cherries mentioned here and elsewhere originated in England; the sweet varieties are Prunus avium, the sour P. cerasus, and the duke cherries P. avium regalis. Here GW is grafting the Bullock, or Ox Heart, a dark red cherry with large, heart-shaped fruit which ripened in July; one of several varieties of May cherries, and the Carnation, a large and handsome light red cherry highly esteemed for making brandy and preserves (DOWNINGA. J. Downing. The Fruits and Fruit Trees of America; or, The Culture, Propagation, and Management, in the Garden and Orchard, of Fruit Trees Generally; with Descriptions of all the Finest Varieties of Fruit, Native and Foreign, Cultivated in this Country. New York, 1845., 194). The Magnum Bonum plum was also known as the egg plum in American gardens, occurring in both white and yellow forms.



   
   mediterranean pine: probably Pinus pinea, the Italian stone pine, native to Italy and southern Europe and often cultivated for its edible kernels. Nurseryman Bernard McMahon listed it as a desirable planting in his CALENDAR [1]Bernard M’Mahon. The American Gardener’s Calendar; Adapted to the Climates and Seasons of the United States. Containing a Complete Account of All the Work Necessary to be Done . . . for Every Month in the Year; with Ample Practical Directions for Performing the Same. Philadelphia, 1806., 273, and it still is a popular landscaping tree in the South, but not hardy in Virginia. Peter Collinson sent seeds of this species to John

   

Custis, Williamsburg, from England, but in 1738 Custis reported that he had been unable to save the seedlings he produced (SWEME. G. Swem, ed. “Brothers of the Spade: Correspondence of Peter Collinson, of London, and of John Custis, of Williamsburg, Virginia, 1734–1746.” Proceedings of the American Antiquarian Society, n.s., 58 (1949): 17–190., 69, 74).



   
   collo. mason: George Mason (1725–1792), one of GW’s neighbors, lived at Gunston Hall, located about 16 miles south of Alexandria on Pohick Bay. Mason was an enthusiastic farmer and he and GW frequently exchanged views on agriculture as well as on political events. Mason was a trustee of Alexandria, a member of the Truro Parish vestry, a justice of Fairfax County, and treasurer of the Ohio Company. Although he disliked holding public office, he served briefly in the House of Burgesses and for a number of years in the House of Delegates and exerted considerable influence on the political thought of his Virginia contemporaries.



 


22. Transplanted to the Corner of the Borders by Garden House a Cherry Graft—from the Cherry tree at the other Corner of the said Bord⟨er⟩ by the first Fall.
 


26. Grafted 12 Quinces on Pear and Apple Stocks and planted them next the vines in Bd. [Border] Row in Nurs⟨ery⟩.
Also grafted 10 of a pretty little early (June) Pear from Collo. Mason’s and planted them at the end of the Quinces except 3 wch. begins the 4th. Row at the other end.
Transplanted about 350 hundd. young Crab Scions from Creek Quarter into the Nursery.
 


30. Grafted, & planted as followeth.
viz.
12 Spanish pairs from Collo. Masons. They hang till November & are a very valuable Fruit—these stand next the little early pair in the 4 Row beging. with the 4th. Tree in the said Row.
Also grafted 12 Butter pears from Collo. Masons—these esteemed among the finest pears, & stand next the Spanish pears.
Grafted 10 black Pear of Worcester from Collo. Mason’s next the Butter Pear—these are a large course fruit for baking.
Grafted 10 of the Winter Boon Chrns.—from Collo. Masons—who had them from Collo. Fairfx. who praises them much—these begin the 5th Row next Grass Ground.
Grafted 8 of the Summer Boon Chrns. next these. From Do. who had them from Do. &ca.
Grafted 10 of the Bergamy Pears from Collo. Masons next the Sumr. Boon. These are a very fine Fruit but Co⟨arser⟩ than most other English Pears.
Grafted 10 of the New Town Pippin from Collo. Masons who had them from Mr. Presidt. Blair.
Grafted 43 of the Maryland Red Strick—had the Grafts from Mr. Wm. Digges—these are the whole of the 6th. Row.

   


   
   winter boon: GW means Bon Chrétien pears. There are several varieties, summer, fall, and winter.



   
   The Newtown Pippin apple was developed on Long Island, proved most popular, and is now called the Albemarle Pippin because of its association with the orchards of Albemarle County, Va. When he writes “Strick,” GW means “Streak.” Downing describes a “Red Streak” variety and calls it a good cider apple. An English Redstreak was offered for sale by nurseryman Philip Walten of Baltimore in 1788. George Mason used the Redstreak for cider and sent GW a quantity of it 5 April 1785, cautioning him that it would not be ready for drinking until May. Mason suggested that if GW decided to drink some while it was still sweet, he ought to grate a little ginger into it to make it “much more grateful to the Stomach” (Mason to GW, 5 April 1785, DLC:GW).



   
   John Blair (1687–1771), of Williamsburg, became a member of the council in Virginia in 1745. Upon Governor Dinwiddie’s return to England in Dec. 1757, Blair took the oaths as president of the council and served as acting governor until the arrival of Gov. Francis Fauquier in June 1758. During that period GW, as commander of the Virginia Regiment, reported to Blair.



